Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: Reasons for Allowance

Claim 3 originally indicated as having allowable subject matter but objected to in the first Office Action as being dependent on rejected claim 1.  Claim 1 has now been amended to include the limitations of claim 3.  These allowable limitations are as follows:

wherein the inner support includes a gooseneck portion intermediate the hinge portion and the arm portion and the longitudinal strengthening ribs extend through the hinge portion, the gooseneck portion, and the arm portion.

The closest prior art of record is the combination of Stack and Butler teachings.  Neither Butler nor Stack discloses or teach having strengthening ribs that extend from a hinge portion, gooseneck portion and arm portion.  In Stack the strengthening ribs 56, 68 extend along the longitudinal portion but are interrupted by a waffle pattern of ribs adjacent the goose neck 28.   The gooseneck does not disclose any ribs and appears to have apertures on the bottom face of the gooseneck as shown in figure 3.  And the knuckle in Stack appears to be solid and does not have any ribs.  Butler’s ribs are linear without a goose neck and do not form nor intercept the door hinge.   Neither Stack nor Butler nor any of the other prior art of record disclose nor teach strengthening ribs extend through the hinge portion, the gooseneck portion, and the arm portion.
	In summary, neither Stack nor Butler nor any of the other prior art of record anticipate claim 1 under 35 USC 102 nor render obvious claim 1 under 35 USC 103. 
	Likewise, both independent claims 15 and 21 (method claiming the mounting of the baggage door) have been similarly amended to include the above limitations and are also therefore allowable for the same reasons set forth above.

Claim 5 originally indicated as having allowable subject matter but objected to in the previous Office Action as being dependent on rejected claim 4 (which depended on claim 1) has now been amended to recite the limitations of claim 1.  The claim 5 limitations below were deemed allowable over the art of record in the previous Office Action:
wherein the hinge portion of the inner support includes a web extending intermediate the first and second side wall portions and spaced from the end wall portion to form a box-shaped section of the hinge portion adjacent the one knuckle.   

The closest prior art of record is the combination of Stack and Butler teachings.  Neither Butler nor Stack disclose or teach the first and second side walls of the strengthening ribs having a web extending intermediate thereof adjacent a knuckle. The Stack publication does not disclose strengthening ribs adjacent the knuckle and it follows there could be no web extending between such nonexistent rib side wall portions.  Butler does not disclose a knuckle nor a web just linear strengthening ribs.
In summary, neither Stack nor Butler nor any of the other prior art of record anticipate claim 5 under 35 USC 102 nor render obvious claim 5 under 35 USC 103.

Claim 7 originally indicated as having allowable subject matter in the previous Office Action but was objected to as being dependent on rejected claim 1 has now been amended to include the limitations of claim 1.  The claim 7 limitations below were deemed allowable over the art of record in the previous Office Action:

wherein the inner support includes an inner surface, an outer surface, and a thickness between the inner surface and the outer surface that decreases as the inner support extends from the hinge portion to the arm portion.

The closest prior art of record is the combination of Stack and Butler teachings.  Neither Butler nor Stack disclose or teach a thickness between the inner surface and the outer surface that decreases as the inner support extends from the hinge portion to the arm portion.  The Stack patent’s inner support does not describe or illustrate inner support 32 having a thickness that decreases, the description does not provide details on the inner supports thickness and the 
In summary, neither Stack nor Butler nor any of the other prior art of record anticipate claim 7 under 35 USC 102 nor render obvious claim 7 under 35 USC 103.
Likewise, independent claims 26 has been similarly amended to include the above limitations and are also therefore allowable for the same reasons set forth immediately above.
Claim 8 originally indicated as having allowable subject matter but objected to in the first Office Action as being dependent on rejected claim 1 has now been amended to include the limitations of claim 1.  The claim 8 limitations below were deemed allowable over the art of record:

wherein the plastic outer panel, plastic inner support, and hinge base are each elongated along a respective longitudinal axis; and wherein the plastic outer panel has an axis of symmetry perpendicular to the plastic outer panel longitudinal axis, the inner support has an axis of symmetry parallel to the inner support longitudinal axis,

The closest prior art of record is the combination of Stack and Butler teachings.  Neither Butler nor Stack disclose or teach an inner support that has an axis of symmetry parallel to the inner support longitudinal axis.  As seen in figure 2 of Stack the inner support 32 has a rearward protruding latching prong (unnumbered near the most outward end of the support 32) of substantial length on only one side of the longitudinal axis.  The latching prong is necessary, removal of the latching prong (to make the support plate symmetric about its longitudinal axis) would result in Stack’s filling port cover no longer being securely closed.  
In summary, neither Stack nor Butler nor any of the other prior art of record anticipate claim 8 under 35 USC 102 nor render obvious claim 8 under 35 USC 103.

 Claim 9 originally indicated as having allowable subject matter but objected to in the first Office Action as being dependent on rejected claim 1 has now been amended to include the limitations of claim 1.  The claim 9 limitations shown below were deemed allowable over the art of record:

wherein the hinge base includes: 
a plurality of through openings for receiving fasteners; 
a plurality of raised walls, each raised wall extending about one of the through openings; and 
a return flange extending around a periphery of the hinge base.

The closest prior art of record is the combination of Stack and Butler teachings.  Neither Butler nor Stack disclose nor teach a plurality of raised walls, each raised wall extending about one of the through openings; and a return flange extending around a periphery of the hinge base.
In summary, neither Stack nor Butler nor any of the other prior art of record anticipate claim 9 under 35 USC 102 nor render obvious claim 9 under 35 USC 103.

Claim 10 originally indicated as having allowable subject matter but objected to in the first Office Action as being dependent on rejected claim 1 has now been amended to include the limitations of claim 1.  The claim 10 limitations below were deemed allowable over the art of record:
wherein the hinge base is made of a plastic and includes a plurality of pockets, each pocket including: 
a through opening for receiving a fastener; 
a hub wall extending around the through opening;
an outer wall extending about the hub wall;
and a plurality of radial walls extending radially between the hub wall and the outer wall.

The closest prior art of record are the combination of Stack and Butler teachings.  Neither Butler nor Stack discloses or teach a hub wall extending around a hinge through opening, an outer wall extending about the hub wall with a plurality of radial walls extending radially between the hub wall and the outer wall.
In summary, neither Stack nor Butler nor any of the other prior art of record anticipate claim 10 under 35 USC 102 nor render obvious claim 10 under 35 USC 103.



wherein the outer channel of at least one of the longitudinal strengthening ribs has a first depth intermediate the end portions of the plastic inner support and a second depth adjacent the other end portion of the plastic inner support that is less than the first depth.

	The closest prior art of record are the combination of Stack and Butler teachings.  Neither Butler nor Stack discloses or teach a channel that has second depth adjacent the other end portion of the plastic inner support that is less than the first depth.  Stack discloses ribs 58, 56 attached to a planar surface without any channels.  Butler discloses hat-shaped stiffening ribs 30 that form a channel of uniform depth.   
In summary, neither Stack nor Butler nor any of the other prior art of record anticipate claim 27 under 35 USC 102 nor render obvious claim 27 under 35 USC 103.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612